DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on05/16/2022 is acknowledged.
Newly submitted claims 21-26 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 21-24 directed to group II and Claims 25-26 directed to group III. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-26 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-8 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-5, 7-8 and 14 will be addressed according to the 2019 Patent Eligibility Guidelines.
i) STEP 1: Representative claims 1-5, 7-8 and 14 are directed toward a product (a device).
ii) STEP 2a Prong One: While claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception, namely the abstract idea of identifying, measuring and determining. Such limitations are considered to set forth the abstract idea, because the claims are directed toward an idea in and of itself. 
The claims only recite and describe gathering and combining data by reciting steps of organizing information through mathematical relationships and/or algorithms. The gathering and combining steps merely employ mathematical relationships to manipulate existing information to generate additional information in the form of “identifying an application; identifying a range of spectrum in accordance with the application", “measuring, using the first nanostructure, a first value of a signal”, “measuring, using the second nanostructure, a second value of the signal”, “determining, based on the first value of the signal and a mapping between signal values and absorption values, a first absorption value that is within a first subrange of the range of spectrum”, and “determining, based on the second value of the signal and the mapping between signal values and absorption values, a second absorption value that is within a second subrange of the range of spectrum, wherein the second subrange is different from the first subrange”. 
First, steps of “identifying” and “determining” is pure abstract ideas itself. 
Second, steps of “measuring” usually considered as not an abstract idea in the art. However, in this claim, the claimed steps of “measuring” are claimed as to be performed by the processor not an actual detector (“a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:” ) without positively claiming the necessary structures for the measurement such as, “a first/a second nanostructures” (For this matter, the examiner has requested an interview to amend the claim to positively recite the necessary structures. However, no agreement has been reached). 
As a result, the claimed steps of “measuring” are not actual measurement but rather an activity of ‘receiving the measured data’ obtained by not positively claimed nanostructures, which result the claimed steps of “measuring” are also directed toward an idea in/of itself. (see MPEP 2106.05(f), “mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea). 
This idea is similar to the basic concept of manipulating information using mathematical relationships found to be an abstract idea by the courts (e.g. Benson, Flook, Diehr, Grams). 
The courts also have indicated that comparing new and stored information and using rules to identify options (SmartGene) and ideas in and of themselves (Bilski and Alice) are all examples of judicial exceptions, particularly abstract ideas. 
Thus, the claims are drawn to an abstract idea.
ii) STEP 2a Prong Two: claim 1 further claims additional elements such as “a multiplicity of nanostructures coupled to a substrate”, “a processor”, “a memory” and “enabling/disabling”. 
However, merely reciting a processor/memory does not integrate the mental process or mathematical formula into a practical application. 
It is well known that a CPU and memory work together to run programs and CPU usually have a so-called cache (and randomly accessible memory). 
“enabling/disabling” are simple manipulation of operational status by any processor to its connected device (in the claim 1, first/second nanostructure). 
Furthermore, recitation of comprising a multiplicity of nanostructures coupled to a substrate does not properly integrate the claim into a practical application since the claim is directed to “A device” which does not designate any specific field of invention or technology which aims to improve. Nor the claim indicates where the determined first and second absorption values being used in relation with a practical application. 
Thus, it is not seen that the claim as a whole, integrates the mental process or mathematic formula into a practical application. 
iii) STEP 2b: Claim 1 fails to recite any additional elements that amount to significantly more than the judicial exception.
Additional limitations of “a processor”, “a memory” and “enabling/disabling” are recited at a high level of generality, i.e., generic computers performing generic functions, do not amount to significantly more than the abstract idea. Looking at the elements as combination does not add anything more than the elements analyzed individually. 
Therefore, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible. 
iv) CONCLUSION: Therefore, the limitation of the claims, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea. Moreover, the dependent claims do not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly. 
The dependent claims 2 and 3, additionally add abstract ideas regarding type of obtained signal. 
The dependent claim 4, comprises two additional limitations of 1. Enabling details and 2.  Details of nanostructures. However, 1. enabling device by an electric field is one of the most standard way of enabling method by a processor. Furthermore, 2. As mentioned above, the nanostructures have not been positively claimed. As a result, the details of unclaimed structures are merely details regarding material/article worked upon by the claimed device (processor). 
MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS  
Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
As a result, details of nanostructures do not limit the device of claim 1. 
The dependent claim 5, again, the claim further recites a detail of a substrate which is not positively claimed structure. As a result, the additional limitation regarding the substrate is also considered as a material/article worked upon, which does not further limit the claim. 
The dependent claims 7, 8 and 14, add additional abstract ideas regarding intended use of the claimed device or details of identifying process (abstract idea) and the same reason provided above in step 2a applies. 
The dependent claim 14, add additional abstract ideas regarding details of signal type (i.e., received data type) and the same reason provided above in step 2a applies. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 14, and 27-38 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 1, 27 and 33, Claims recite “measuring, using the first nanostructure, a first value of a signal that results from first radiation incident on the first nanostructure” and “measuring, using the second nanostructure, a second value of the signal that results from second radiation incident on the second nanostructure”. 
However, the claim is missing essential step of what exactly being measured (i.e., what kind of signal being measured) or how the nanostructure contributes to the measurement (i.e., how the nanostructure being used to measure a signal). 
Without any support what or how a signal being measured by unknown nanostructures, the claim is opened to countless possibilities. 
Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the examination purposes, examiner will interpret above recited limitation as 1. receive operator’s input (or AI’s decision) deciding which application to be processed  
2. ‘identifying an optical spectral range corresponding to an absorption spectrum of the object to be detected’ and 3. ‘measuring an optical absorption spectrum using the nanostructure as a detector’ respectively. 
Proper amendments have been required for further prosecution.

Dependent claims 2-5, 7-8, 14, 28-32 and 34-38 are also rejected since they inherit the indefiniteness of the claims from which they depend.
Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered. 
As to Election /Restriction, newly filed claims 27-37 have been examined. 
As to 101 rejection, amended claim is not enough to provide any significance to overcome 101 rejection and the details of explanations are available in the above rejection. 
As to 112(a) rejection, based upon amendment, it has been withdrawn.
As to 112(b) rejection, part of rejection has been withdrawn based upon the amendment. However, still the claim is not clear enough regarding what being measured and the rejection regarding that has been maintained. 
Allowable Subject Matter
Claims 27-38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 (b) paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R , 8:00 am-4:00 pm and T 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886